
	
		I
		111th CONGRESS
		1st Session
		H. R. 82
		IN THE HOUSE OF REPRESENTATIVES
		
			January 6, 2009
			Ms. Ginny Brown-Waite of
			 Florida introduced the following bill; which was referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To expand retroactive eligibility of the Army Combat
		  Action Badge to include members of the Army who participated in combat during
		  which they personally engaged, or were personally engaged by, the enemy at any
		  time on or after December 7, 1941.
	
	
		1.Retroactive award of Army
			 Combat Action Badge
			(a)Authority To
			 awardThe Secretary of the
			 Army may award the Army Combat Action Badge (established by order of the
			 Secretary of the Army through Headquarters, Department of the Army Letter
			 600–05–1, dated June 3, 2005) to a person who, while a member of the Army,
			 participated in combat during which the person personally engaged, or was
			 personally engaged by, the enemy at any time during the period beginning on
			 December 7, 1941, and ending on September 18, 2001 (the date of the otherwise
			 applicable limitation on retroactivity for the award of such decoration), if
			 the Secretary determines that the person has not been previously recognized in
			 an appropriate manner for such participation.
			(b)Procurement of
			 badgeThe Secretary of the
			 Army may make arrangements with suppliers of the Army Combat Action Badge so
			 that eligible recipients of the Army Combat Action Badge pursuant to subsection
			 (a) may procure the badge directly from suppliers, thereby eliminating or at
			 least substantially reducing administrative costs for the Army to carry out
			 this section.
			
